Citation Nr: 1046643	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-09 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a T9 spinal cord tumor, 
to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a April 2006 rating decision by the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  A hearing loss was not demonstrated in-service, a 
sensorineural hearing loss was not compensably disabling within a 
year of separation from active duty, and a hearing loss is not 
etiologically related to service.

2. The Veteran served in the Republic of Vietnam during the 
Vietnam era.

3.  An intradural extramedulary tumor is not listed as a disease 
presumptively associated with herbicide exposure.

4.  The preponderance of the evidence is against a finding that 
the Veteran's T9 spinal cord intradural extramedualary tumor is 
related to his active military service or events therein, to 
include Agent Orange exposure.

5.  There is no evidence of a spinal tumor in-service, or a 
compensably disabling spinal tumor within one year following 
discharge from active duty.




CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or aggravated by 
active service, nor may sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3,159 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  An intradural extramedulary tumor of the T9 spinal cord, was 
not incurred during active service, nor may it be presumed to 
have been incurred during service. 38 U.S.C.A. §§ 1110, 1112, 
1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
January 2006 of the information and evidence needed to 
substantiate and complete his claim, to include notice of what 
part of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain.  The RO provided notice how 
disability ratings and effective dates are determined in March 
2006.

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claim.  The claims file contains the available Veteran's service 
treatment records, VA medical center records, and various private 
records.  After numerous attempts to recover the Veteran's entire 
service treatment record, the National Personnel Records Center 
was unable to find any additional records.  The Veteran was 
contacted regarding this matter and, in a December 2004 
correspondence, he stated that he understood, and he gave 
permission for the RO to proceed with his claim using the 
available records.  In May 2005, a formal finding of 
unavailability was made.  The Board agrees that further attempts 
to obtain additional evidence would be futile.  In situations 
such as this VA has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit- of-
the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In a November 
2010 Informal Hearing Presentation, the representative noted that 
a medical opinion had not been provided and argued that VA had a 
duty to assist the Veteran by obtaining such an opinion.  

The Board acknowledges the Veteran was not provided a medical 
examination to determine the etiology of his hearing loss or T9 
spinal cord tumor.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the United States Court of Appeals for Veterans Claims 
held that an examination is required when (1) there is evidence 
of a current disability, (2) evidence establishing an "in- 
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.

As explained below, the record does not contain competent 
evidence suggesting a relationship between either hearing loss or 
T9 spinal cord tumor and military service, to include Agent 
Orange exposure.  Moreover, there is no evidence of either 
disability for many years following discharge.  Hence, the 
requirements for a VA examination are not met.  See 38 C.F.R. § 
3.159(c)(4).

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 38 C.F.R. § 3.159(c).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also 
be warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).
In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Hearing loss 

The Veteran asserts that he has bilateral hearing loss as a 
result of his service.

In addition to foregoing the law provides that impaired hearing 
will be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz, 
in ISO units, is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss, if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Available service personnel records show that the Veteran served 
as an armory supply specialist.  The January 1966 enlistment 
medical history notes that the Veteran denied a history of 
hearing problems.  Upon audiological testing, the Veteran was 
shown to have normal hearing at the time of his separation in 
December 1968.  Of the service treatment records available, there 
is no evidence of hearing loss during service.  

In a March 2005 VA psychiatric evaluation, the Veteran reported 
that he did not participate in combat but was fired at.  

The Veteran presented to the Togus VA medical center in December 
2005 for an audiology consult.  After testing, the Veteran was 
found to have moderate sensorineural hearing loss above 2000 
hertz in the right ear and severe to profound sensorineural 
hearing loss in the left ear above 2000 hertz.  A nexus opinion 
was not offered.

In a VA medical center treatment note dated in December 2006, the 
Veteran was noted as stating that he was away from any combat 
except when he was on guard duty.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim.  The Veteran's separation examination 
demonstrated normal hearing.  This weighs against finding of an 
in-service incurrence of hearing loss.  Further, while the 
Veteran has posited that his hearing loss is the result of 
service, the first sign of any hearing loss was presented in 
December 2005, over thirty years after his service.  While the 
Veteran did serve as an armorer, he did not serve in direct 
combat.  Still, the Board will assume that the appellant was 
exposed to acoustic trauma in-service.  Significantly, however, 
at no time has any medical professional rendered an opinion 
relating the Veteran's hearing loss to his service.  

The Board notes that the Veteran assertions that his hearing loss 
is the result of noise exposure during service.  As a lay person, 
he is competent to report on that which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) it was held that a lay person can speak as to etiology in 
some limited circumstances in which nexus is obvious merely 
through lay observation, such as a fall leading to a broken leg.  

In this case, the Veteran is competent to state that he has had 
hearing problems since service.  Still, even if the Veteran makes 
such an assertion, the medical evidence against the claim 
outweighs any evidence supporting it.  Moreover, the Veteran as a 
lay person untrained in the field of medicine is not competent to 
offer an opinion on the exact type of hearing loss he suffers 
from, i.e., a sensorineural hearing loss.

Thus, while a present disability has been shown, the Board finds 
that the most competent and probative evidence preponderates 
against finding that the Veteran's current hearing loss is 
related to his service.  Accordingly, the Veteran's claim for 
bilateral hearing loss must be denied.  

Spinal tumor 

The law establishes a presumption of service connection for 
diseases associated with exposure to certain herbicide agents and 
also provides a presumption of exposure for Veterans who served 
in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309(e).

If a veteran served on active duty in the Republic of Vietnam 
during the Vietnam era (beginning on January 9, 1962 and ending 
on May 7, 1975), he is presumed to have been exposed to 
herbicides, unless there is affirmative evidence to establish 
that the Veteran was not exposed to any such agent during that 
service.  The last date on which a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last date on 
which he served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending May 7, 1975. 38 C.F.R. § 
3.307(a)(6)(iii).

Under 38 C.F.R. § 3.309, certain enumerated diseases associated 
with exposure to certain herbicide agents will be service 
connected if a veteran is found to have been exposed to such an 
agent.  Tumors of the spine are not amongst the enumerated 
diseases for this presumption.

Under 38 C.F.R. §§ 3.307, 3.309 certain chronic diseases, to 
include tumors of the spinal cord, shall be granted service 
connection although not otherwise established as incurred in or 
aggravated by service if manifested to a compensable degree 
within one year of the appellant's separation from active duty.  

Finally, even where the statutory presumptions are inapplicable, 
the Federal Circuit has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 98-
542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
claimant from establishing service connection with proof of 
actual direct causation. See Combee v. Brown, 34 F..3d 1039 (Fed. 
Cir. 1994).

The service treatment records are silent as to any diagnosis of 
or treatment for tumors of the spinal cord.  Private treatment 
records from Dr. J.N. note that, having served in Vietnam, the 
Veteran may have been exposed to Agent Orange.  See October 7, 
2004, Dr. J.N. Treatment Note.  Dr. J.N.  noted additionally that 
it was clear that the Veteran had some neurological symptoms, 
that there might be a metabolic reason and "apparently Agent 
Orange is implicated in some neuropathies."  Id.  

VA treatment records demonstrate that in March 2005, the Veteran 
underwent surgery for the removal of a intradrual extramedualary 
tumor.  It was noted further that the Veteran had experienced 
neurologic symptoms for the prior six years which had 
significantly limited his ambulation.  In May 2006, the Veteran 
submitted 15 pages of medical treatise pertaining to the 
relationship between Agent Orange and cancer.  

The Board finds that the evidence preponderates against finding a 
relationship between the Veteran's service and his T9 spinal cord 
tumor.  Initially, as the Veteran served on active duty in the 
Republic of Vietnam, his in-service exposure to herbicides is 
conceded.  38 C.F.R. § 3.307(6)(iii).  Further, certain diseases 
are presumed to be related with such exposure.  38 C.F.R. § 
3.309.  Tumors of the spine, however, are not amongst the 
diseases enumerated under this regulation and thus the Veteran's 
T9 spinal cord tumor may not be presumed to be due to herbicide 
exposure.  Id.

In addition, as stated above, certain chronic diseases, to 
include spinal tumors, are presumed due to service if they are 
compensably disabling within a year of discharge from active 
duty.  38 C.F.R. § 3.307.  Here, however, the evidence does not 
contain any evidence of a T9 spinal cord tumor until 
approximately 30 years after service.  Thus, this presumption may 
not be applied to the facts of this case.

Accordingly, in order to demonstrate service connection in the 
Veteran's case, it must be shown that the spinal cord tumor was 
incurred in or aggravated by his service.  While the Veteran's 
tumor may not be presumed to be due to Agent Orange exposure, 
other evidence may prove it to be so.  In this case, however, the 
Board notes that there is no evidence which probatively links the 
Veteran's service with his spinal cord tumor.

The Board acknowledges that Dr. J.N. stated in his October 2004 
treatment note that Agent Orange was implicated in some 
neuropathies.  The opinion of Dr. J.N. is, however, insufficient 
to demonstrate a nexus between the Veteran's presumed herbicide 
exposure and his T9 tumor.  Indeed, at the time of the Veteran's 
treatment, Dr. J.N. had not rendered a positive diagnosis of the 
cause of the neuropathy.  See October 7, 2004, Dr. J.N. Treatment 
Note.  

Further, it is clear that the opinion of Dr. J.N. discusses the 
possibility that there may be a connection between the Veteran's 
exposure and his tumor but at no point did he provide a medical 
opinion specifically relating the appellant's disorder to his 
exposure.  In fact, Dr. J.N.'s opinion discusses only speaks to a 
possible relationship , between exposure and neuropathy.  Dr. 
J.N. fails to relate the Veteran's tumor and associated 
neuropathy to the appellant's in-service herbicide exposure.  Dr. 
J.N.'s opinion is therefore considered speculative and inadequate 
to establish service connection.  Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinions expressed in speculative language ["could have 
caused", etc.] do not provide the degree of certainty required 
for medical nexus evidence.)

Regarding the treatises the Veteran submitted in support of his 
claim, medical articles or treatises can provide important 
support when combined with an opinion of a medical professional 
provided that the medical article or treatise evidence discusses 
generic relationships with a degree of certainty such that, under 
the facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. 
App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin 
v. West, 11 Vet. App. 509 (1998).  The medical articles submitted 
by the Veteran, however, were not accompanied by the opinion of 
any medical expert linking the appellant's T9 spinal cord tumor 
with his herbicide exposure.  Thus, the literature submitted by 
the Veteran is insufficient to establish the required medical 
nexus opinion for causation.  Id.

The Veteran has asserted his personal belief that his T9 spinal 
cord tumor is related to service.  Given the complexity of the 
tumor, however, it is not within the purview of a layperson such 
as the Veteran to render a competent opinion addressing its 
etiology.  Layno, Jandreau.  The question of the etiology of the 
appellant's tumor goes beyond a simple and immediately observable 
cause-and-effect relationship, and as such, the Veteran is not 
competent to address that matter.  Id.  

Accordingly, the evidence preponderates against finding that the 
Veteran's T9 tumor is related to service under any theory.  The 
record demonstrates neither an in-service incurrence of a spinal 
cord tumor nor a relationship between the Veteran's service and 
his tumor.  Accordingly, service connection must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

The preponderance of the evidence in this case is against the 
Veteran's claims.  Therefore, they are denied.

ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for a T9 spinal cord tumor, to 
include as due to exposure to herbicides, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


